UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


ROBERT HOLMES,                          
                          Petitioner,
                  v.
DIRECTOR, OFFICE OF WORKERS’                   No. 01-1761
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR;
VIRGINIA INTERNATIONAL TERMINALS,
                       Respondents.
                                        
                 On Petition for Review of an Order
                   of the Benefits Review Board.
                               (00-592)

                       Argued: April 1, 2003

                       Decided: June 12, 2003

  Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Avery Tillinghast Waterman, Jr., PATTEN, WORNOM,
HATTEN & DIAMONSTEIN, L.C., Newport News, Virginia, for
Petitioner. Richard John Barrett, VANDEVENTER BLACK, L.L.P.,
Norfolk, Virginia, for Respondents. ON BRIEF: Jennifer West Vin-
cent, PATTEN, WORNOM, HATTEN & DIAMONSTEIN, L.C.,
Newport News, Virginia, for Petitioner.
2                   HOLMES v. DIRECTOR, OWCP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Robert Holmes filed a claim against his employer, Virginia Interna-
tional Terminals ("VIT"), under the Longshore and Harbor Workers
Compensation Act (the "LHWCA"). Holmes claims that VIT violated
the LHWCA by failing to pay his disability claims derived from an
alleged work-related psychological injury. An Administrative Law
Judge ("ALJ") heard Holmes’ claim and concluded that his disability
claims were not compensable under the LHWCA. Holmes then
appealed that decision to the Benefits Review Board ("BRB"), which
affirmed the ALJ’s decision pursuant to Public Law 106-554. After
the BRB denied his motion for reconsideration, Holmes filed this
petition for review. For the reasons that follow, we conclude that we
lack jurisdiction to decide the substantive merit of Holmes’ claim and
therefore dismiss his petition for review.

                                  I.

   VIT employed Holmes as a "header," the leader of a gang of three
workers responsible for loading and unloading cargo. Bruce Sanders
was Holmes’ immediate supervisor. Holmes claims that Sanders
started harassing him in 1996 by: (1) opposing Holmes’ promotion to
header; (2) refusing to grant Holmes’ gang "desirable overtime
assignments"; and (3) falsely accusing Holmes’ gang of damaging
freight. Holmes reported Sanders’ behavior to Greg Kubu, Sanders’
immediate supervisor, but Kubu did not take any action.

   Holmes claims that, on Friday, February 6, 1998, Sanders falsely
accused him and his crew of not doing any work that day. Later the
same day, Sanders accused Holmes of sleeping on the job. Despite
Holmes’ protestations that he was not sleeping on the job, Sanders
reported him to Kubu. Kubu discussed the Holmes matter with Kevin
Howard, the union business agent and president, who scheduled a
                    HOLMES v. DIRECTOR, OWCP                        3
meeting for the following Monday, February 9, 1998, to discuss
Sanders’ allegations with Holmes, Sanders, and company manage-
ment. Holmes testified that he then became the "butt of jokes and
harassment" from his co-workers, who allegedly teased him about
"sleeping on the job."

   On Monday morning, Holmes learned that his meeting with How-
ard and company management had been rescheduled for later that
evening because Howard had work to do. At the end of the afternoon,
Holmes learned that the evening meeting was also rescheduled.
Holmes testified that after VIT cancelled the evening meeting, he
began to suffer anxiety because he was concerned about why VIT was
"stalling and refusing to meet with him." (Appellant’s Br. at 12).
Holmes’ physician, Dr. Sutton, examined Holmes that evening and
diagnosed him with depression and anxiety disorder, ordered him to
stay home from work, and referred him to a mental health specialist.
Dr. Leonard Holmes, a psychologist, and Dr. Lewis Taylor, VIT’s
physician, both confirmed that Holmes was suffering from job-related
stress and depression. Both Dr. Holmes and Dr. Taylor recommended
that Holmes not work in his current job setting. Holmes remained out
of work until September 28, 1998, at which time he returned to VIT
and accepted an offer of a lower paying position at another job site.

   More than a year and a half later, on August 4, 1999, Holmes
finally met with company management to discuss the February 6,
1998 incident. According to Holmes, this meeting did not resolve any
of the issues surrounding Sanders’ allegations. It was during this
meeting that Holmes learned that he was being replaced as gang
header. Shortly thereafter, he filed a claim under the LHWCA, alleg-
ing that he had incurred a work-related psychological injury, and that
as a result, VIT was required to pay temporary total disability from
February 9, 1998, to September 28, 1998, and permanent partial dis-
ability from September 29, 1998, to the present.

   In August 1999, Administrate Law Judge Richard Malamphy heard
Holmes’ claims. The ALJ issued a decision on February 3, 2000,
denying Holmes’ request for benefits. In his decision, the ALJ con-
cluded that Holmes was not entitled to benefits because VIT’s
response to Sanders’ "sleeping on the job accusation" was a legitimate
personnel action. The ALJ further determined that "the temporal rela-
4                    HOLMES v. DIRECTOR, OWCP
tionship between Holmes’ illness and the events of February 6 and 9,
1998[,] indicate that it was the legitimate personnel action that
resulted in Holmes’ disability." Specifically, the ALJ noted that "only
after the events of February 9, 1998, which have already been estab-
lished as a legitimate personnel action, did Holmes seek any kind of
psychological treatment." Thus, the ALJ concluded that Holmes was
not entitled to benefits because his injury "was wholly a result of a
legitimate personnel action."

   On March 7, 2000, Holmes appealed the ALJ’s decision to the
BRB. Because the BRB failed to issue a decision by the one-year
anniversary of Holmes’ appeal to the BRB, the ALJ’s decision was
deemed affirmed by operation of law on March 7, 2001.1 However,
on March 16, 2001, the BRB issued a decision reversing and remand-
ing the ALJ’s decision.

   On April 4, 2001, the BRB issued an order withdrawing its March
16, 2001 decision. In the April 2001 order, the BRB noted that it had
failed to issue an opinion within the one-year time limitation imposed
by law, and thus, the ALJ’s decision was deemed affirmed by opera-
tion of law on March 7, 2001. Holmes then filed a motion for recon-
sideration on April 9, 2001,2 which the BRB denied on May 7, 2001.
The BRB explained that "[i]nasmuch as the administrative law
judge’s decision was affirmed by operation of law on March 7, 2001,
the Board is without authority to review the [ALJ’s] findings of fact
and conclusions of law by way of a motion for reconsideration." On
June 8, 2001, Holmes filed this petition for review.

    1
     Public Law 106-554, § 1(a)(1)[Title 1] provides, in relevant part,
"[t]hat any such decision pending review by the Benefits Review Board
for more than 1 year shall be considered affirmed by the Benefits Review
Board on the 1-year anniversary of the appeal, and shall be considered
the final order of the Board for purposes of obtaining a review in the
United States courts of appeals. . . ."
   2
     It was unclear from the record whether Holmes filed his motion for
reconsideration on April 6, 2001, or April 9, 2001. However, at oral
argument Holmes’ counsel confirmed that the motion for reconsideration
was filed on April 9, 2001.
                     HOLMES v. DIRECTOR, OWCP                         5
                                  II.

   Before we can reach the merits of Holmes’ claim, this Court must
first determine whether it has jurisdiction to decide the issue pre-
sented. See Betty B Coal Co. v. DOWCP, 194 F.3d 491, 495 (4th Cir.
1999) ("[W]e have a special obligation to satisfy ourselves, before
deciding anything substantive, that we do have jurisdiction."). To this
point, VIT argues that this Court lacks jurisdiction because Holmes
did not timely file his petition with this Court. For the reasons that
follow, we agree.

   20 C.F.R. section 802.406 governs the time period in which a peti-
tioner may petition this Court for a review of a BRB decision. Under
§ 802.406, "[a] decision rendered by the Board pursuant to this sub-
part shall become final 60 days after the issuance of such a decision.
. . ." A motion for reconsideration timely filed, however, tolls the
deadline for filing a petition for review. Thus, "[i]f a timely request
for reconsideration has been filed, the 60-day period for filing such
petition for review will run from the issuance of the Board’s decision
on reconsideration." 20 C.F.R. § 802.406. Motions for reconsideration
must be filed with the BRB within 30 days from the filing of the
BRB’s initial decision. See 20 C.F.R. § 802.407 ("Any party-in-
interest may, within 30 days from the filing of a decision . . . request
reconsideration of such decision by those members who rendered the
decision.").

   In this case, the BRB affirmed the ALJ’s decision by operation of
law on March 7, 2001, the one-year anniversary of Holmes’ appeal
to the BRB. Public Law 106-554 requires:

    [A]ny such decisions pending a review by the Benefits
    Review Board for more than 1 year shall be considered
    affirmed by the Benefits Review Board on the 1-year anni-
    versary of the filing of the appeal, and shall be considered
    the final order of the Board for purposes of obtaining a
    review in the United States courts of appeal[ ] sic. . . .

LHWCA, Pub. L. No. 106-554, § 1(a)(1), 114 Stat. 2763, 2763A-10
(2000) (emphasis added). Applying the plain language of Public Law
106-554 to the facts in this case requires this Court to conclude that
6                     HOLMES v. DIRECTOR, OWCP
the BRB’s March 16, 2001 written opinion is void because the BRB
affirmed the ALJ’s decision by final order on March 7, 2001, the one-
year anniversary of Holmes’ appeal to the BRB.3 Thus, under
§ 802.406, March 7, 2001, is the date from which the statute of limita-
tion should begin to run for any petition for review filed with this
Court.

   Holmes had 60 days from March 7, 2001, or until May 6, 2001, to
petition this Court for review of the ALJ’s decision. See 20 C.F.R.
§ 802.406. However, Holmes did not file his petition for review with
this Court until June 8, 2001. Thus, his petition for review was not
timely, and this Court does not have jurisdiction to decide the sub-
stantive merit of his claim.

   Holmes attempts to dissuade this Court from finding his petition
untimely by arguing that his April 9, 2001 motion for reconsideration
tolled the time for filing a petition for review with this Court. He con-
tends that under § 802.406, the time in which to file an appeal with
this Court should run from May 7, 2001, the date the BRB denied his
motion for reconsideration. To bolster his argument, Holmes relies on
the Ninth Circuit’s ruling in Ramey v. Stevedoring Services of Amer-
ica, 134 F.3d 954 (9th Cir. 1998). In that decision, the Ninth Circuit
held that a petitioner may file a motion for reconsideration of BRB
decisions rendered under Public Law 106-554. Id. at 959 (holding that
    3
   Holmes argues that, pursuant to § 802.407, the BRB’s March 16,
2001 written decision on the merits of Holmes’ appeal may be consid-
ered a "de facto" or "sua sponte" reconsideration of its affirmance of the
ALJ’s decision under Public Law 106-554. We find this argument unper-
suasive. At the time the BRB issued its March 16, 2001 decision, it was
unaware that it had affirmed the ALJ’s decision by operation of law on
March 7, 2001. This is evident not only from the BRB’s April 4, 2001
order, vacating its March 16 decision, but also from its May 7, 2001
order, which denied Holmes’ motion for reconsideration, believing that
it was "without authority to review the administrative law judge’s find-
ings of fact and conclusions of law by way of a motion for reconsidera-
tion." Regardless of whether § 802.407 would permit the BRB to
reconsider its own decision under these circumstances, it is clear from
the facts of this case that the BRB’s March 16, 2001 opinion was not a
reconsideration of the March 7, 2001 final order.
                     HOLMES v. DIRECTOR, OWCP                          7
                                    4
"[n]othing in Public Law 104-134 . . . purports to deprive parties of
. . . [filing] motions for reconsideration").

    In Ramey, however, the petitioners had filed timely motions for
reconsideration. Here, Holmes’ motion for reconsideration was filed
on April 9, 2001, more than 30 days after the BRB’s March 7, 2001
final order. Holmes’ motion for reconsideration, therefore, was
untimely and did not toll the running of the statute of limitation for
filing his petition for review with this Court.

                                  III.

   Because Holmes filed his petition for review more than 60 days
after the BRB’s March 7, 2001 decision, this Court lacks jurisdiction
to decide the substantive merits of Holmes’ petition. Accordingly, the
petition is hereby

                                                           DISMISSED.
  4
  In Ramey, the Ninth Circuit interpreted a predecessor statute to Public
Law 106-554.